JUSTICE WELCH, dissenting: I respectfully dissent. I would not find that the circuit court abused its discretion in denying the defendant’s motion to recharacterize his section 2 — 1401 petition as one filed under the Post-Conviction Hearing Act. The Post-Conviction Hearing Act specifically provides that a circuit court is under no obligation to treat a postconviction pleading as one brought under that Act unless the pleading so specifies: “A person seeking relief by filing a petition under this Section must specify in the petition or its heading that it is filed under this Section. A trial court that has received a petition complaining of a conviction or sentence that fails to specify in the petition or its heading that it is filed under this Section need not evaluate the petition to determine whether it could otherwise have stated some grounds for relief under this Article.” (Emphasis added.) 725 ILCS 5/122 — 1(d) (West 2006). This statutory provision was added to the Post-Conviction Hearing Act by amendment in 1997 in order to undo the line of cases (see, e.g., People v. Sturgeon, 272 Ill. App. 3d 48 (1995)) holding that a trial court was required to recharacterize a defendant’s pleading as a post-conviction petition if that recharacterization could fairly be done based upon the contents of the pleading, even though the pleading made no reference to the Post-Conviction Hearing Act. See People v. Holliday, 369 Ill. App. 3d 678, 681 (2007). While the statutory provision does not prohibit a court from recharacterizing a petition, it removes any obligation on the part of the circuit court to even consider doing so. In accordance with the statute, the supreme court has held that while a circuit court has the authority to recharacterize a petition for relief from judgment as a petition brought under the Post-Conviction Hearing Act, there is no circumstance in which a circuit court is required to even consider or evaluate the petition to determine whether it could have been brought under the Post-Conviction Hearing Act. People v. Shellstrom, 216 Ill. 2d 45, 53 n.1 (2005). The supreme court was quite explicit about this in Shellstrom, where it stated, “[I]f a pro se pleading alleges constitutional deprivations that are cognizable under the [Post-Conviction Hearing] Act, *** a trial court is under no obligation to treat the pleading as a postconviction petition.” 216 Ill. 2d at 53 n.l. Accordingly, under no circumstances can a failure to do so constitute an abuse of discretion or reversible error. I am aware of that line of appellate court cases which holds that a circuit court’s decision on whether to recharacterize a petition is reviewable under the abuse-of-discretion standard. See, e.g., People v. Smith, 386 Ill. App. 3d 473 (2008) (and cases cited therein). Assuming for the sake of argument that this is correct, it is clear from the statutory language and the supreme court’s decision in Shellstrom that a circuit court’s failure to recharacterize a petition could under no circumstances constitute an abuse of discretion. Circuit courts have unfettered discretion to decline to consider even whether a petition could qualify as one filed pursuant to the Post-Conviction Hearing Act and unfettered discretion to refuse to so recharacterize a petition. To hold otherwise would effectively require every circuit court to evaluate petitions to determine whether they should be recharacterized as having been brought under the Post-Conviction Hearing Act, in direct contravention of the plain language of section 122 — 1(d) of that Act (725 ILCS 5/122 — 1(d) (West 2006)). This would essentially force circuit court judges to act as attorneys for the defendants. Accordingly, I dissent from the majority’s conclusion that the circuit court abused its discretion in failing to recharacterize the defendant’s section 2 — 1401 petition as one filed under the Post-Conviction Hearing Act.